O’Donnell, J.,
concurring.
{¶ 24} I concur with the judgment of the majority that a writ of mandamus should issue to compel the Secretary of State to vacate the appointment of Donald Varían and to appoint Brian Daley to the Summit County Board of Elections.
{¶ 25} This case calls for the court to interpret R.C. 3501.07, which prescribes not only the statutory rights of the county executive committee of a major political party entitled to the appointment of a member of the board of elections, but also the statutory duties of the secretary of state in making that appointment.
{¶ 26} In construing statutes, “ ‘our paramount concern is legislative intent.’ ” State ex rel. Russo v. McDonnell, 110 Ohio St.3d 144, 2006-Ohio-3459, 852 N.E.2d 145, ¶ 37, quoting State ex rel. Musial v. N. Olmsted, 106 Ohio St.3d 459, 2005-Ohio-5521, 835 N.E.2d 1243, ¶23. It is well established that “[i]n order to determine this intent, we must ‘ “read words and phrases in context according to the rules of grammar and common usage.” ’ ” Id., quoting State ex rel. Cincinnati Bell Tel. Co. v. Pub. Util. Comm., 105 Ohio St.3d 177, 2005-Ohio-1150, 824 N.E.2d 68, ¶ 27, quoting State ex rel. Lee v. Karnes, 103 Ohio St.3d 559, 2004-Ohio-5718, 817 N.E.2d 76, ¶ 23; see also R.C. 1.42. And in State v. Lowe, 112 Ohio St.3d 507, 2007-Ohio-606, 861 N.E.2d 512, ¶ 15, we affirmed that “a court may not add words to an unambiguous statute, but must apply the statute as *520written.” Id., citing Portage Cty. Bd. of Commrs. v. Akron, 109 Ohio St.3d 106, 2006-Ohio-954, 846 N.E.2d 478, ¶ 52; see also Columbus-Suburban Coach Lines, Inc. v. Pub. Util. Comm. (1969), 20 Ohio St.2d 125, 127, 49 O.O.2d 445, 254 N.E.2d 8 (“it is the duty of this court to give effect to the words used, not to delete words used or to insert words not used”).
{¶ 27} R.C. 3501.07 states: “At a meeting held not more than sixty nor less than fifteen days before the expiration date of the term of office of a member of the board of elections * * *, the county executive committee of the major political party entitled to the appointment may make and file a recommendation with the secretary of state for the appointment of a qualified elector. The secretary of state shall appoint such elector, unless he has reason to believe that the elector would not be a competent member of such board. In such cases the secretary of state shall so state in writing to the chairman of such county executive committee, with the reasons therefor, and such committee may either recommend another elector or may apply for a writ of mandamus to the supreme court to compel the secretary of state to appoint the elector so recommended. In such action the burden of proof to show the qualifications of the person so recommended shall be on the committee making the recommendation. If no such recommendation is made, the secretary of state shall make the appointment.”
{¶ 28} The plain language of this statute provides that the executive committee of the party entitled to the appointment may recommend a qualified elector for appointment to the board of elections and that the secretary of state shall appoint the elector unless the secretary has reason to believe that the elector would not be a competent board member. This court stated in State ex rel. Pike Cty. Republican Executive Commt. v. Brown (1989), 43 Ohio St.3d 184, 185, 540 N.E.2d 245, that “[i]f the committee’s first choice is not appointed, the committee may either make another recommendation or it may file for a writ of mandamus.” (Emphasis omitted.) Moreover, if the executive committee does not make a second recommendation, R.C. 3501.07 authorizes the secretary to make the appointment. See State ex rel. Derwort v. Hummel (1946), 146 Ohio St. 653, 655, 33 O.O. 138, 67 N.E.2d 540. Thus, an executive committee has three options when the secretary of state has rejected its first recommended elector: one, challenge the secretary of state’s decision in mandamus; two, recommend a second elector; or three, do nothing and allow the secretary of state to appoint an elector to the board. Brown, 43 Ohio St.3d at 186, 540 N.E.2d 245 (Holmes, J., dissenting).
{¶ 29} In the instant case, the Committee recommended Alex Arshinkoff, but the Secretary rejected that recommendation and advised the Committee that it could submit another recommendation. In response, the Committee made a second recommendation, Brian Daley. The Secretary rejected Daley and sua *521sponte appointed Donald Varían. Thus, the unique issue presented here is whether the Secretary of State had the authority to reject that second recommendation and, if so, whether the Secretary had the authority to make a sua sponte appointment. These issues are matters of first impression in this court.
{¶ 30} While R.C. 3501.07 expressly authorizes the secretary of state to reject an executive committee’s first recommendation, it does not authorize the secretary to reject a committee’s second recommendation. As this court has recognized, the secretary of state derives authority from the Ohio Constitution and the Revised Code. See, e.g., State ex rel. Heffelfinger v. Brunner, 116 Ohio St.3d 172, 2007-Ohio-5838, 876 N.E.2d 1231, ¶ 40; State ex rel. Ohio Gen. Assembly v. Brunner, 114 Ohio St.3d 386, 2007-Ohio-3780, 872 N.E.2d 912. But where the constitution and statutes are silent, the secretary lacks authority. See, generally, id. (Lundberg Stratton, J., concurring; O’Donnell, J., concurring in judgment).
{¶ 31} Thus, two problems exist with respect to the actions taken by the Secretary of State: one, the rejection of the Daley recommendation, because the statute does not authorize the Secretary to reject a second recommendation — the statute expressly authorizes the rejection of only & first recommendation; two, the Secretary appointed Varían without statutory authority because the Committee had recommended Daley, and the statute provides that “[%\f no such recommendation is made, the secretary of state shall make the appointment.” (Emphasis added.) R.C. 3501.07.
{¶ 32} R.C. 3501.07 does not permit the secretary of state to continue to reject names of electors recommended by a political party’s executive committee. The statute contemplates urgency and finality in the process of appointment for members of a county board of elections. I do not share the view that this statute allows for a perpetual process that permits the secretary of state to repeatedly reject committee recommendations. If that were an accurate interpretation of R.C. 3501.07, the secretary of state could conceivably continue to reject recommended appointees and cause a board of elections to have only three members. This situation demands finality, and construing the statute to permit a committee to enforce its rights with respect to its second recommendation of a qualified elector resolves the matter.
{¶ 33} Here, the secretary of state acted outside the authority of the statute by appointing Donald Varían; the limited statutory authorization for making such an appointment arises only when the executive committee fails to make a recommendation. It did not fail to make a recommendation in this case, and the action of the Secretary therefore is outside the scope of the express language of the statute.
{¶ 34} Allowing the secretary of state to repeatedly reject the recommendations filed by an executive committee enables the secretary of state to exercise *522control over the affairs of a county political party and undermine the role that the legislature intended for the party’s executive committee in the process of appointing members to a board of elections. Not only are the boards of elections bipartisan in composition (see R.C. 3501.06), but this court has recognized in State ex rel. O’Neil v. Griffith (1940), 136 Ohio St. 526, 530, 17 O.O. 160, 27 N.E.2d 142, that “[t]he Secretary of State is not concerned with the affairs of any political party or organization and has no part as such official in the political management or control of any party. He is concerned only in the functions to be performed by them through their duly constituted committees pursuant to the provisions of the statute in relation to the election machinery of the state. The official committee of the party may make certain recommendations in that regard.”
{¶ 35} The procedure in R.C. 3501.07 is comparable to the gubernatorial appointment procedure for members of the board of directors of the Bureau of Workers’ Compensation and for the commissioners of the Public Utilities Commission; the governor makes the appointments but must select from the list of names submitted by the pertinent nominating entity. See R.C. 4121.12 and 4901.02. Under these statutes, the appointing authority cannot select someone whose name has not been submitted by the nominating entity.
{¶ 36} I recognize that the secretary of state has a duty to appoint the members of the boards of elections (R.C. 3501.05(A)) and that R.C. 3501.07 expresses the legislature’s intent to ensure the competency of board members. However, following the plain language of R.C. 3501.07 and requiring the secretary to appoint an executive committee’s second recommendation does not undermine that legislative intent. And those appointed to the boards of elections are always subject to removal or suspension by the secretary of state. See R.C. 3501.16 (“The secretary of state may summarily remove or suspend any member of a board of elections * * * for neglect of duty, malfeasance, misfeasance, or nonfeasance in office, for any willful violation of Title XXXV of the Revised Code, or for any other good and sufficient cause”); See also State ex rel. Hough v. Brown (1977), 50 Ohio St.2d 329, 332, 4 O.O.3d 473, 364 N.E.2d 275.
{¶ 37} R.C. 3501.07 does not delegate authority to the secretary of state to either reject an executive committee’s second recommendation or to make a sua sponte appointment in the face of a committee recommendation. When the Secretary of State rejected Arshinkoff, the Committee could have either filed a mandamus action in connection with the Arshinkoff recommendation or made a second recommendation. The Committee chose to make a second recommendation, and it recommended Brian Daley. This was done pursuant to statute and in accord with the written instruction from the Secretary advising that the Committee may submit a second recommendation.
*523{¶ 38} Here, the statute imposes the duty to appoint upon the secretary. But regarding a second recommendation, the statute does not specifically authorize the secretary to reject such a recommendation. Accordingly, if the secretary has a duty to appoint and lacks authority to reject, the logical inference is that the secretary must make that appointment.
{¶ 39} I pay no heed to Justice Pfeifer’s coy argument that the statute does not specifically authorize a mandamus action for a second recommendation. Whenever a public officer fails to perform a statutory duty and an affected party has no adequate remedy at law, mandamus is an appropriate remedy. The Committee seeks to enforce its rights via mandamus because instead of appointing Daley, the Secretary rejected the Daley recommendation — without statutory authorization— and appointed Varían — again without statutory authorization.
{¶ 40} While I agree with the analysis of Justice Pfeifer that the secretary of state has a duty to appoint and the committee has a right to make a recommendation, I disagree with his choice to ignore the facts and the law that are counter to the outcome he desires. For example, he asserts the untimeliness of the Daley recommendation but ignores the statutory authority of the Committee to make a second recommendation and the letter from the Secretary advising the Committee that it could make such a recommendation.
{¶ 41} Justice Pfeifer further ignores the lack of statutory authority for the secretary to reject a second recommendation. Instead, he reads it into the statute, implying that it is there, but it is not.
{¶ 42} I also take exception to his mischaracterization of my opinion, suggesting that it converts the committee’s right to make a recommendation into a right to appoint. The statute plainly fixes the appointment authority with the secretary of state. His analysis only confuses the issue.
{¶ 43} Moreover, the Chief Justice goes further and concludes that he would uphold the appointment of Varían to the board of elections. However, R.C. 3501.07 authorizes the secretary of state to make an appointment only “[i\f no such recommendation is made.” (Emphasis added.) The Committee did not fail to make a recommendation. It recommended Daley. The statute does not say, “If the secretary of state rejects the second recommendation then the secretary may make the appointment.” Accordingly, the Chief Justice has also ignored a significant and relevant portion of the statute that militates against the result he wishes to reach.
{¶ 44} In addition, I take strong exception to the Chief Justice’s misstatement that my view is “a break from our previous decisions,” ¶ 97. This is a matter of first impression in Ohio, as this court has never considered a case involving rejection of a second recommendation. Politely, there is no previous decision involving rejection of a second recommendation. All precedent in this field *524concerns rejection of a first committee recommendation. If the legislature chooses to vest discretion in the secretary of state to reject a second recommendation, it may do so in the future. But it has not expressly done so in this statute.
{¶ 45} Finally, I think that the Chief Justice’s mischaracterization of my view of this statute, implying that I have morphed the committee recommendation into a committee appointment, is disingenuous. The Chief Justice totally ignores the role the legislature envisioned for the executive committee of a political party to recommend electors for appointment. It is patently a two-step process, with the committee making the recommendation and the secretary of state making the appointment, each fulfilling important roles. While the legislature has not accorded the secretary of state discretion to reject a second recommendation, it has not divested the secretary of the duty to appoint. Because the secretary has that statutory duty, a committee may enforce its rights against the secretary by way of mandamus.
{¶46} Justice Pfeifer and Chief Justice Moyer correctly assert that R.C. 3501.07 is silent as to the rights of an executive committee when the secretary of state rejects its second recommendation. However, by focusing only on the lack of an express remedy for the Committee, the dissenters fail to recognize the threshold issue that the Secretary lacked express statutory authority to reject that second recommendation.
{¶ 47} In this case, the breach began with the secretary of state, not with the Committee. When the Secretary rejected the Arshinkoff recommendation, the Secretary’s notification letter advised the Committee that it could submit a second recommendation. The Committee, in response, recommended Daley. It was the Secretary who rejected Daley — without express statutory authority to do so — and the Secretary who appointed Varían — in contravention of the plain language of the statute permitting the secretary to appoint only “[i]f no such recommendation is made.”
{¶ 48} R.C. 3501.07 directs the secretary of state to appoint the elector recommended by the party’s county executive committee. Here, when the Secretary faded to appoint Daley, who had been recommended by the Committee, and instead appointed Varían, the Committee properly utilized its remedy in mandamus to compel a public official to perform a statutory duty. It had no adequate remedy at law.
{¶ 49} Accordingly, I concur with the judgment of the majority to grant a writ of mandamus compelling the Secretary of State to vacate the Varían appointment and to appoint Daley to the Summit County Board of Elections.
{¶ 50} Finally, given the various interpretations of this statute apparent from the numerous opinions in this case, I would encourage members of the General *525Assembly to promptly revisit this section of the Revised Code and to clarify its intent with respect to the rights of the members of an executive committee and the duties of the secretary of state with respect to appointments to the county boards of elections.
Lundberg Stratton, J., concurs in the foregoing opinion.